Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS THIRD QUARTER SALES AND EARNINGS Pennsauken, NJ, July 29, 2013 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the third quarter ended June 29, 2013. Sales increased 5% to $237.0 million from $226.3 million in last year’s third quarter. Net earnings increased 13% to $21.2 million in the current quarter from $18.7 million last year. Earnings per diluted share increased 13% to $1.12 for the third quarter from $.99 last year. Operating income increased 8% to $32.4 million in the current quarter from $29.9 million in the year ago quarter. For the nine months ended June 29, 2013, sales increased 7% to $629.8 million from $588.6 million in last year’s nine months. Net earnings increased 27% to $44.1 million in the nine months from $34.6 million last year. Earnings per diluted share increased to 27% to $2.33 for the nine months from $1.83 last year. Operating income increased 22% to $66.6 million from $54.6 million in the year ago period. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Our food service group had an outstanding quarter with strong sales of soft pretzels and churros to new restaurant chain customers and added distribution throughout our customer base. ICEE and frozen beverages had another good quarter .” J&J Snack Foods Corp. is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE, SLUSH PUPPIE and ARCTIC BLAST frozen beverages, LUIGI’S Italian ice, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, and READI-BAKE cookies. For more information, please visit us at www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company. - more - J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 29, June 23, June 29, June 23, Net Sales $ 237,036 $ 226,335 $ 629,770 $ 588,575 Cost of goods sold 161,714 153,828 442,162 415,675 Gross Profit 75,322 72,507 187,608 172,900 Operating expenses Marketing 19,554 19,892 53,499 54,955 Distribution 16,750 16,034 47,863 44,465 Administrative 7,063 6,873 20,122 19,158 Other general income ) 42,938 42,616 121,004 118,273 Operating Income 32,384 29,891 66,604 54,627 Other income (expense) Investment income 904 397 2,576 1,132 Interest expense & other ) 11 ) ) Earnings before income taxes 33,259 30,299 69,098 55,727 Income taxes 12,087 11,627 25,040 21,147 NET EARNINGS $ 21,172 $ 18,672 $ 44,058 $ 34,580 Earnings per diluted share $ 1.12 $ 0.99 $ 2.33 $ 1.83 Weighted average number of diluted shares 18,913 18,947 18,890 18,917 Earnings per basic share $ 1.13 $ 0.99 $ 2.34 $ 1.83 Weighted average number of basic shares 18,807 18,886 18,804 18,850 - 2 - CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) June 29, September 29, Cash and cash equivalents $ 79,268 $ 154,198 Current marketable securities held to maturity 3,498 1,214 Other current assets 175,718 152,656 Property, plant and equipment, at cost 146,494 141,544 Goodwill 76,899 76,899 Other intangible assets, net 45,122 48,464 Marketable securities held to maturity 2,000 24,998 Marketable securities available for sale 107,512 - Other 3,126 3,071 Total $ 639,637 $ 603,044 Current Liabilities $ 89,046 $ 81,505 Long-term obligations under capital leases 164 347 Deferred income taxes 44,874 44,874 Other long-term liabilities 670 831 Stockholders' Equity 504,883 475,487 Total $ 639,637 $ 603,044 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
